Citation Nr: 0118707	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, including headaches and tinnitus.

2.  Entitlement to service connection for low back disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 RO rating decision 
that denied the veteran's claims for service connection for 
residuals of head trauma, including headaches and tinnitus, 
and for a low back disorder.  In March 2001, a hearing was 
conducted before the Board sitting at the RO.


REMAND

The RO denied the veteran's service connection claims for the 
stated reason that the claims were not well grounded.  
However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.

At the March 2001 Board hearing, the veteran alleged that he 
received medical treatment from a variety of sources in the 
years following his discharge from the service.  He also 
alleged receiving treatment following a post-service back 
injury in 1976.  The post-service medical evidence currently 
of record begins in 1981.  Under the circumstances presented 
by this case, and given the duty to assist provisions of the 
VCAA, the Board concludes that the RO should attempt to 
develop post-service medical and other records relevant to 
the service connection claims.

Accordingly, this case is REMANDED for the following:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who examined 
or treated him since service for head 
trauma, headaches, tinnitus, and a back 
disorder.  He should also indicate 
whether he has received worker's 
compensation or Social Security 
disability benefits related to such 
health problems.  After obtaining any 
necessary releases, the RO should obtain 
related medical and other records from 
the sources identified by the veteran.

2.  After the above action is completed, 
and after ensuring that any other 
indicated notification and development 
action required by the VCAA is 
accomplished, the RO should review, on the 
merits, the claims for service connection 
for residuals of head trauma, including 
headaches and tinnitus, and for a low back 
disorder.  If the claims are denied, the 
veteran should be issued a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


